Order entered March 19, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00020-CR

                              STEPHEN LEN HEJNY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-58342-S

                                            ORDER
       The Court REINSTATES the appeal.

       This appeal has been pending for more than one year. Appellant was convicted on his

open plea of guilty of theft of property valued at $1,500 or more but less than $20,000, and

sentenced to five years’ imprisonment. The Texas Department of Criminal Justice Inmate

Locator service reflects that appellant is incarcerated. Appellant was represented by court-

appointed counsel at trial, but filed a pro se notice of appeal. Nothing in the record reflects that

counsel was appointed to represent appellant on appeal. The clerk’s and reporter’s records have

been filed.

       When appellant’s brief was not filed by March 26, 2013, this Court ordered the trial court

to make findings regarding why appellant’s brief had not been filed. When the findings were not
received by June 25, 2013, the Court ordered the Honorable Andy Chatham, Presiding Judge of

the 282nd Judicial District Court to conduct a hearing to determine why appellant’s brief had not

been filed. When the findings were still not received by October 8, 2013, the Court again

ordered the Honorable Andy Chatham, Presiding Judge of the 282nd Judicial District Court to

make findings regarding appellant’s record.      The Court still has not received the findings

regarding appellant’s brief.    This appeal cannot proceed to disposition until the issue of

appellant’s brief, including the issue of whether appellant even desires to continue the appeal,

has been resolved.

       Accordingly, this Court ORDERS the Honorable Mary Murphy, Presiding Judge of the

First Administrative Judicial Region, to refer this matter to the Presiding Judge of the Dallas

County District Courts for a determination of whether this case should be transferred from the

282nd Judicial District Court to another court to provide for the “efficient operation of the court

system and effective administration of justice.” See TEX. GOV’T CODE ANN. § 74.092(10) (West

2013). If the Presiding Judge of the Dallas County District Courts is not able to perform his

duties, we ORDER the Honorable Mary Murphy, to perform that duty in accordance with Texas

Government Code section 74.046(5). See id. § 74.046(5).

       Specifically, we ORDER that findings be made regarding the following:

              Whether appellant desires to prosecute the appeal. If appellant’s presence cannot
               be obtained for the hearing, we ORDER that the hearing be conducted in
               appellant’s absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.––Corpus
               Christi 1987, no pet.).

              If appellant does not desire to pursue the appeal, a finding shall be made to that
               effect.

              If appellant does desire to pursue the appeal, a finding shall be made regarding
               whether appellant is indigent and entitled to court-appointed counsel. If appellant
               is indigent, we ORDER that counsel be appointed to represent appellant in this
               appeal.
       We ORDER that the findings on these be transmitted to this Court by FRIDAY, APRIL

18, 2014.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

(1) the Honorable Mary Murphy, Presiding Judge, First Administrative Judicial Region; (2) the

Honorable Robert Burns, Presiding Judge, Dallas County District Courts; (3) the Honorable

Andy Chatham, Presiding Judge, 282nd Judicial District Court; and (4) Michael Casillas, Dallas

County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Stephen Hejny,

TDCJ No. 01343298, Telford Unit, 3899 State Hwy 98, New Boston, Texas 75570.

       The appeal is ABATED for compliance with this order. The appeal shall be reinstated on

April 18, 2014 or when the findings are received, whichever is earlier.


                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE